NOTE: This order is nonprecedential.
United States Court of Appeals
for the Federal Circuit
BURDELL VAUGHN,
Claimant-Appellant,
V.
ERIC K. SHINSEKI,
SECRETARY OF VETERANS AFFAIRS,
Respondent-Appellee.
2010-7102
Appea1 from the United States Court of Appea1s for
Veterans C1aims in 10-1014, Judge Robert N. DaVis.
ON MOTION
ORDER
Burdel1 Vaughn moves to correct a citation used in
the appendix.
Upon consideration thereof
IT ls ORDERE:o THAT:
The motion is granted A copy of this order and
Vaughn’s motion shall be transmitted to the merits panel
assigned to decide this case

VAUGHN V. DVA
AUG 1 9 2010
Date
ccc Burde11 Vaughn
S
Camer0n Cohick, Esq.
2
FOR THE CoURT
/s/ J an Horba1y
J an Horbaly
C1erk
§
§§
932
ED
APPEALS FOR
§
RAL ClRCUlT
AUG 1 0 2010
.|AN HORBALY
0LERK